Citation Nr: 0735021	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  97-06 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
psychiatric disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder.  

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a gastrointestinal 
disorder, to include hernia, peptic ulcer disease and/or 
irritable bowel syndrome (IBS).  

7.  Entitlement to service connection for arthritis of the 
cervical and lumbar spine, to include as secondary to the 
service-connected status post left knee replacement.  

8.  Entitlement to service connection for status post right 
knee replacement, to include as secondary to the service-
connected status post total left knee replacement.  

9.  Entitlement to a rating in excess of 20 percent prior to 
October 29, 2001 for service-connected left knee synovitis.  

10.  Entitlement to a rating in excess of 10 percent prior to 
October 29, 2001 for service-connected left knee degenerative 
joint disease.
  
11.  Entitlement to a rating in excess of 30 percent since 
February 1, 2005 for the service-connected status post total 
left knee replacement, to include the propriety of the 
reduction from 100 percent to 30 percent, effective from 
February 1, 2005.

12.  Entitlement to an effective date prior to April 27, 1999 
for the assignment of a separate 10 percent rating for 
degenerative joint disease (DJD) of the left knee.  

13.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1967 to December 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from numerous rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, as 
summarized below.  

A June 1996 rating decision denied service connection for 
sinusitis, rhinitis and a headache disability.  The veteran's 
Notice of Disagreement with that decision was received at the 
RO in October 1996.  The RO issued a Statement of the Case 
(SOC) in October 1996.  The veteran perfected his appeal with 
the submission of a timely substantive appeal (VA Form 9), 
which was received at the RO in January 1997.  A March 1997 
rating decision confirmed the denials previously entered, and 
the appeal continued.  The veteran testified with respect to 
these issues at a personal hearing in April 1997 before a 
Hearing Officer at the RO.  A transcript of his testimony is 
associated with the claims file.  

A November 1999 rating decision denied service connection for 
an ulcer; granted a separate 10 percent rating for 
degenerative joint disease of the left knee, effective from 
April 27, 1999; and assigned a temporary total rating for the 
service-connected left knee synovitis with arthritis, 
effective from September 23, 1999 through October 31, 1999, 
with the prior 20 percent rating restored thereafter.  The 
veteran's Notice of Disagreement was received at the RO in 
November 1999.  In essence, the veteran disagreed with the 
denial of service-connection for "a stomach condition" and 
disagreed with the rating for the service-connected left knee 
synovitis with arthritis, including the date on which the 
temporary total rating was reduced to 20 percent.  The RO 
determined that the veteran's disagreement was essentially a 
new claim of service connection for a stomach condition to 
include ulcer, and disagreement with the restoration of the 
20 percent rating following the temporary total evaluation, 
including a claim to extend the temporary total rating based 
on an extended period of convalescence after surgery.  The RO 
issued an SOC in August 2000.  The veteran perfected his 
appeal with the submission of a timely substantive appeal (VA 
Form 9), which was received at the RO in November 2000.  

A June 2000 rating decision denied service connection for 
disabilities of the lumbar spine and cervical spine, and 
determined that new and material evidence had not been 
received to reopen a previously denied claim of service-
connection for a psychiatric disorder.  The veteran's Notice 
of Disagreement (NOD) with the denial of service connection 
for a psychiatric disorder based on no new and material 
evidence was received at the RO in July 2000.  The RO issued 
an SOC in May 2002.  The veteran perfected his appeal with 
the submission of a timely VA Form 9 in July 2002.  

As to the June 2000 denial of service connection for 
disabilities of the cervical and lumbar spine, the veteran's 
NOD with that determination was received at the RO in October 
2000.  The RO confirmed and continued the denials in a 
September 2002 rating decision.  That rating decision also 
denied service connection for a right knee disability, 
claimed as secondary to the service-connected left knee 
disability.  The veteran submitted an NOD with that 
determination in December 2002.  The RO issued an SOC in 
February 2004 which addressed the issues of service 
connection for disabilities of the right knee, neck (cervical 
spine) and back (lumbar spine) all claimed as secondary to 
the service-connected left knee disability.  The veteran 
submitted a timely substantive appeal (VA Form 9) in March 
2004.

A May 2001 rating decision denied an earlier effective date 
(prior to April 27, 1999) for the assignment of 10 percent 
rating for degenerative joint disease associated with the 
service-connected left knee post-operative synovitis.  The 
veteran's NOD with that determination was received at the RO 
in August 2001.  The RO issued an SOC in May 2002.  The 
veteran submitted a timely substantive appeal (VA Form 9) in 
July 2002.

A November 2004 rating decision reduced a 100 percent rating 
for post-operative total left knee replacement back to a 
combined 30 percent rating for status post total left knee 
replacement with arthritis, effective from February 1, 2005.  
A February 2005 rating decision denied entitlement to a TDIU.  
The veteran's NOD as to both issues was received in February 
2005.  The RO issued an SOC in March 2005 and the veteran 
submitted a timely substantive appeal (VA Form 9), in May 
2005.  

An April 2006 rating decision denied service connection for 
IBS.  The veteran disagreed with that determination and the 
RO issued an SOC in December 2006.  The veteran submitted a 
timely substantive appeal (VA Form 9) in January 2007.  

The reopened issue of service connection for a psychiatric 
disorder, as well as the issues of service connection for a 
gastrointestinal disorder and arthritis of the cervical and 
lumbar spine, and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1  In a November 1975 decision, the RO denied service 
connection for a psychiatric disorder.  The veteran did not 
perfect an appeal and that decision is now final.

2.  Evidence submitted since the RO's November 1975 decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  A chronic sinusitis disability was not first shown during 
service, or within a year following discharge from service, 
and the veteran does not have a current diagnosis of chronic 
sinusitis.

4.  The veteran had pre-existing seasonal allergic rhinitis 
with associated headaches, which was not shown to have 
permanently increased in severity during service.

5.  The veteran had a history of frequent tension headaches 
that were noted on his September 1966 pre-induction physical; 
and which were not shown to have increased in severity during 
service.  

6.  The veteran's service-connected left knee status post 
total left knee replacement aggravates the non-service-
connected right knee osteoarthritis, status post total right 
knee replacement.  

7.  Prior to October 29, 2001, the veteran's service-
connected left knee disability was not productive of 
instability or subluxation of more than a moderate degree; 
severe instability and/or subluxation of the left knee was 
not shown.  

8.  Prior to October 29, 2001, flexion of the left leg was 
not shown to be limited to 45 degrees or less and extension 
of the left leg was not shown to be limited to 10 degrees or 
more, except during periods of convalescence following 
surgery during which time a temporary total rating was 
assigned.

9.  In a March 1970 decision, the RO denied service 
connection for arthritis of the left knee, and the veteran 
did not perfect an appeal; and there was no claim, formal or 
informal, submitted for service connection for arthritis of 
the left knee between March 1970 and April 1999.  

10.  A separate 10 percent rating was assigned for 
degenerative joint disease of the left knee pursuant to an 
April 1999 claim for an increased rating for the service-
connected left knee synovitis, effective from April 27, 1999; 
and mild degenerative arthritic changes in the left knee were 
factually ascertainable based on x-ray evidence as early as 
1969, many years prior to the veteran's April 1999 claim for 
an increased rating for the service-connected left knee 
synovitis.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's November 1975 rating decision; thus, the claim of 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).

2.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1101, 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  The presumption of soundness at entry into service is 
rebutted by clear and unmistakable evidence demonstrating 
that the veteran had pre-existing allergic rhinitis and 
headaches that were not aggravated during service; no 
permanent increase in severity was shown other than that 
which is due to the natural progression of the disease.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2007).

4.  Neither a headache disability nor allergic rhinitis were 
incurred in or aggravated by service, and may not be presumed 
to have been aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103(a), 5013A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2007).

5.  Right knee osteoarthritis status post total right knee 
replacement is aggravated by service-connected status post 
total left knee replacement.  38 U.S.C.A. §§ 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2006 
prior to October 10, 2006).

6.  Prior to October 29, 2001, the criteria for the 
assignment of an evaluation in excess of 20 percent for the 
service-connected left knee disability based on instability 
and/or subluxation have not been met.  

7.  Prior to October 29, 2001, the criteria for the 
assignment of an evaluation in excess of 10 percent for the 
service-connected left knee disability based on degenerative 
joint disease have not been met.  

8.  The criteria for the assignment of an effective date 
prior to April 27, 1999, for the assignment of a separate 10 
percent rating for degenerative joint disease of the left 
knee have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2007), 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In essence, VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service-connection claim includes notice of the type of 
evidence that describes the bases for the denial in the prior 
decision and describes the evidence necessary to establish 
service connection that was not present in the previous 
denial.  

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, the previously denied 
claim of service connection for a psychiatric disorder is 
reopened by the Board; thus, any defect in this regard 
results in harmless error.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in December 2003 
and November 2004, subsequent to the initial adjudication(s).  
While the notices were not provided prior to the initial 
adjudications, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claims were 
subsequently readjudicated in November 2005 and December 2006 
supplemental statements of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the December 2003 and November 2004 notifications did 
not necessarily advise the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection, the veteran was provided with a 
subsequent notification letter in December 2006 which 
specifically advised the veteran regarding the assignments of 
effective dates and initial disability ratings.  The veteran 
was thereafter allowed a reasonable time to respond.   The 
veteran has not alleged any prejudice with respect to that 
untimely notification, nor has any been shown.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the RO and the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file, and the veteran has not contended otherwise.  

With regard to a Board hearing, the veteran's November 2000 
VA Form 9 indicates that the veteran requested to appear for 
a personal hearing before a Veteran's Law Judge.  While that 
request was pending, however, the veteran indicated on 
several subsequent VA Form 9's that he did not want to appear 
for a personal hearing before a Veterans Law Judge.  As such, 
the veteran's November 2000 request is considered withdrawn.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New & Material Evidence

In a November 1975 decision, the RO denied service connection 
for "psychoneurosis, conversion reaction."  The basis of 
the denial was that the veteran had a pre-existing nervous 
condition that was not increased beyond the natural 
progression during service.  

A notice of disagreement was not received within the 
subsequent one-year period.

Currently, the appellant contends that his nervous disorder 
is related to his stomach disorder, and that a permanent 
increase in severity is shown during service.  In essence, 
the veteran maintains that the psychiatric disorder and the 
gastrointestinal problems are intertwined and his claims of 
service connection for each should be considered together.

Additional evidence has been added to the record, including a 
January 2004 VA examination report.  This report points out 
that although the veteran was seen prior to service, and 
during service, as having an "immature personality" and 
nervousness, he was not diagnosed with an outright mental 
illness prior to service, or during service.  The examiner 
noted that the veteran had a diagnosis in 1971 and 1975 of 
conversion reaction with multiple somatic complaints.  The 
examiner explained that "conversion reaction" meant that 
the veteran's anxiety was converted to some physical 
complaints, pains, or paralysis, and as such, the anxiety is 
diminished.  Mental status examination reflected that the 
veteran had "no doubt matured a little bit."  The diagnosis 
was chronic, currently mild, anxiety disorder.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended during the course of this appeal, and 
became effective on August 29, 2001.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
See 38 C.F.R. § 3.156(a) (2001).  The veteran's current 
application to reopen the previously denied claim of service 
connection, was received prior to that date.

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that the veteran had a pre-existing nervous 
disorder that was not aggravated during service.  

Since the prior final decision, evidence has been added to 
the claims file, including the January 2004 VA examination 
summarized above.  This examination report pointed out that 
although the veteran complained of nervousness prior to 
service, he did not necessarily have a diagnosed psychiatric 
disorder prior to service.  Thus, the additional evidence is 
new and material and reopening the claim is warranted.  

III.  Service Connection

The veteran seeks service connection for sinusitis, allergic 
rhinitis, and headaches.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as ulcers 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  See 
VAOGCPREC 3-2003.  The General Counsel concluded that 38 
U.S.C.A. § 1111 requires VA to bear the burden of showing the 
absence of aggravation in order to rebut the presumption of 
sound condition.  See also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

In sum, when no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability or was the result of 
natural progression of the injury or disease.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition (as contrasted to the 
symptoms) has worsened.  See Davis (John F.) v. Principi, 276 
F.3d 1341, 1346 (Fed. Cir. 2002).  In cases where a condition 
is properly found to have preexisted service, the Board, in 
considering the pertinent statutory and regulatory framework 
governing the presumption of aggravation, must determine: (1) 
Whether there was a worsening of the disorder during service; 
and (2) if so, whether there was clear and unmistakable 
evidence that the increase in severity was due to the natural 
progress of the disease.  See Crowe v. Brown, 7 Vet. App. 238 
(1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Sinusitis/Allergic Rhinitis/Headaches

Included in the SMR's is a September 1966 memorandum from a 
private doctor, Joe Hillhouse, M.D.  The letter indicates he 
first treated the patient (veteran) in August 1965 for 
nausea, vomiting and a throat infection, which the veteran 
also reported occurred three months earlier.  The veteran was 
found to have routine tonsillitis and throat infection with a 
gastric disturbance, probably from an anxiety reaction.  The 
veteran was placed on medication and the infection cleared.  
The veteran was treated for an infected throat again in 
September 1965, January 1966 and June 1966.  In August 1966, 
the veteran had a throat and sinus infection with 
tonsillitis.  He also had many complaints, both 
gastrointestinal and respiratory.  Lab work was essentially 
negative.  The examiner felt that the veteran had a sinusitis 
and upper respiratory infection with an anxiety reaction.  He 
was placed on an anti-histamine and an anti-anxiety anti-
depressant medication.  The examiner opined that the patient 
was emotionally unstable and would probably not be a 
candidate for the Armed Services.  

Despite that memo, the veteran was selected for induction 
into the Army.  

The veteran's September 1966 pre-induction physical Report of 
Medical History included a history of frequent or severe 
headache, ear, nose or throat trouble, and nervous trouble.  

In August 1968, the veteran was treated for a feeling of 
chilliness with a left fontal headache.  The impression was a 
possible developing URI by history.  There were no physical 
findings.  

The veteran was treated for another URI in October 1968.  

On his Report of Medical History at discharge in December 
1968, the veteran did not report a history of headache, ear, 
nose or throat trouble, chronic or frequent colds, sinusitis 
or frequent indigestion, or other stomach trouble.  
Additionally, the veteran did not report depression or 
excessive worry.  

The December 1968 discharge examination was essentially 
negative.  

Allergies to dust and tobacco fumes were noted in October 
1976.  The veteran was treated for sinus congestion and 
allergic rhinitis in August 1990.  The assessment was 
allergic rhinitis.  The veteran was directed to continue 
using beconase.

A June 1984 VA treatment record noted a history of allergies.  

In October 1991, the veteran was treated for complaints of 
sneezing, and scratchy watery eyes.  A history of allergic 
rhinitis was noted, and the assessment was allergic rhinitis.  
The veteran complained of sinus congestion and tenderness, 
and a sore throat with sneezing and chills in November 1992.  
He was diagnosed with allergic rhinitis and acute sinusitis.  

An April 1996 VA treatment record reveals a history of 
seasonal rhinitis with complaints of nasal congestion and 
itchy watery eyes.  The impression was allergic rhinitis.  

A June 1996 rating decision denied the veteran's claims of 
service connection for allergic rhinitis, sinusitis and 
headaches.  The RO found that SMR's and post-service 
treatment records showed acute URI's, sinusitis, headaches, 
and allergies, these conditions were not shown to be chronic, 
such that service connection could be awarded.  

VA treatment records from April 1987 show that the veteran 
was treated for tension headaches.  In July 1994, the veteran 
reported that he had suffered from a headache for over a 
year.  The diagnosis was headaches, probably secondary to 
environmental allergies.  

Records from Kaiser show that the veteran was treated for 
allergies in April 1989, with symptoms of sinus problems, 
swollen eyes, drainage, itching and mild pharyngitis.  The 
veteran received allergy shots, but reported that he did not 
think they helped.

Records from Kaiser show that the veteran was treated on 
numerous occasions for allergic rhinitis in 1990, 1992 and 
1993

In June 1993, visualized sinuses on Water's view were clear.

A private allergy evaluation in July 1994 revealed that the 
veteran complained specifically of sinus headaches.  The 
veteran also complained generally of rhinorrhea, stuffiness, 
sneezing, itching, with frequent watery, itchy eyes.  The 
symptoms were reportedly present year-round, but worse in the 
summer and with exposure to tobacco smoke and fresh cut 
grass.  The veteran reported that he underwent allergy 
studies in the late 1960's and received injections at that 
time.  Repeat nasal smears showed mostly neutrophis and 
bacteria with no eosinophils noted.  Skin testing revealed a 
few weak reactions to dust mite, dog, cat, feather, tobacco, 
a few mold spores, grass pollens and short ragweed.  The 
diagnosis was rhinosinusitis and recurring headaches.  

At a personal hearing before a Hearing Officer at the RO in 
April 1997, the veteran reported that his allergies and sinus 
problems worsened when he went to Vietnam during service.  
Specifically the veteran reported increased cold symptoms of 
sneezing, coughing, itching and swelling in his throat.  

A January 2004 VA head CT revealed no evidence of acute 
disease.  At VA examination in January 2004, the veteran 
reported difficulty with allergic rhinitis-like symptoms for 
two years prior to active service.  He also reported that his 
symptoms worsened during service in Vietnam and later in 
Louisiana.  He had complaints of copious drainage of his 
nose, which were mostly clear secretions.  He had sneezing 
associated with that and he had been evaluated with an 
allergy workup, showing he had allergies to house dust, 
pollens, and molds.  He took allergy shots once a week with 
seemed to help somewhat.  Secondary to these reported 
difficulties, the veteran reported recurring infection in his 
sinuses, which required antibiotics about twice per year.  
The veteran also described frontal headaches occurring about 
once per week, lasting two hours.  The veteran reported 
occasional occipital headaches on a daily basis.  Examination 
of the head revealed moderate allergic conjunctivitis, 
allergic edema of the right side of the nose, the septum was 
in the midline, and there was slight scarring of both 
tympanic membranes.  The throat was clear.  There was slight 
right facial weakness; otherwise, cranial nerves were normal.  
The impression was allergic rhinitis and allergic 
conjunctivitis, chronic with minimal symptoms and partially 
contained on medication; occipital headaches, probably 
related to degenerative joint disease of the cervical spine 
with moderate symptoms; frontal headaches, probably secondary 
to allergic rhinitis.  The examiner also noted the CT 
evidence of an old infarct, and opined that it was less 
likely than not related to the service and not responsible 
for the veteran's headaches.  The examiner also concluded 
that the veteran's problems with rhinitis began before active 
service, and there was no evidence in the record to 
substantiate the veteran's claim that his allergic rhinitis 
worsened during service in Vietnam and Louisiana.  
Additionally, the examiner noted that the veteran had no 
evidence of chronic sinusitis during service, or currently.  
The headaches, which were both due to degenerative arthritis 
in the neck and to his allergic upper respiratory problems 
were thought to be less likely than not service-related.  

In sum, the medical evidence in this case clearly and 
unmistakably shows that the veteran's allergic rhinitis began 
prior to entry into service.  The veteran does not dispute 
that fact, and has explained to various physicians over the 
years that his pre-existing allergy symptoms worsened during 
service.  The medical evidence does not, however, support the 
veteran's contentions that his allergic rhinitis permanently 
increased in severity during service.  First, the VA examiner 
in January 2004 reviewed the veteran's C-file and concluded 
that there was no increase in severity of the veteran's 
allergic rhinitis.  Although the veteran is competent to 
state that his allergy symptoms increased during service in 
Vietnam and  Louisiana, that alone does not support a finding 
of a permanent increase in severity.  Importantly, temporary 
or intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition (as contrasted to the 
symptoms) has worsened.  See Davis (John F.) v. Principi, 276 
F.3d 1341, 1346 (Fed. Cir. 2002).  In this case, there is no 
reason to doubt the veteran's assertions that his allergic 
symptoms increased in Vietnam and Louisiana; however, that 
does not equate to a permanent increase in severity.  There 
is simply no evidence to show a permanent worsening of the 
veteran's pre-existing allergic rhinitis during service.  

With regard to the veteran's headaches, the medical evidence 
shows that the veteran's headaches are either secondary to 
the allergic rhinitis and/or the veteran's cervical spine 
degenerative joint disease.  The medical evidence does not 
suggest that the veteran's headaches are related to service, 
or to a service-connected disability.  

As to the veteran's claim of service connection for 
sinusitis, the medical evidence of record does not show the 
existence of a chronic sinusitis disability during service, 
or currently.  A claim for service connection requires 
medical evidence showing that the veteran currently has the 
claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997.  Service connection may not be granted 
unless a current disability exists.  In other words, it is 
essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  Absent proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The preponderance of the evidence is against the claims of 
service connection for allergic rhinitis, headaches and 
sinusitis; there is no doubt to be resolved; and service 
connection these disabilities is not warranted.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 4.3.  

Right Knee

The veteran seeks service connection for a right knee 
disability, status post total right knee replacement.  The 
veteran asserts that his service-connected left knee 
disability aggravated the right knee.  

Service medical records are negative with regard to the right 
knee.  The first evidence of right knee disability comes many 
years following discharge from service.  As such, service 
connection based on in-service incurrence or aggravation is 
not warranted.  Nevertheless, the medical evidence in this 
case suggests that the veteran's service-connected left knee 
disability aggravates the right knee disability, and 
additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA examination in February 2002 noted the veteran's 
complaints of right knee pain.  X-rays of the right knee 
showed mild degenerative changes.  The examiner did not think 
that the veteran's service-connected left knee disability 
caused the right knee degeneration, but the examiner did 
opine that the veteran's left knee condition did aggravate 
the right knee problem, and estimated that 25 percent of the 
right knee problem was caused by the left knee.  

In a January 2003 memorandum, one of the veteran's private 
physicians indicated that the severity of the veteran's left-
knee condition has caused problems on the other side.  The 
doctor explained that although a natural wear and tear 
process, the right knee problems have advanced far quicker 
than they should have in a patient such as the veteran.  The 
doctor noted that this process was very classic, and well-
documented.  The physician opined that the left knee 
continued to cause the right knee to be a problem, and to 
degenerate at a rate more advanced than normal.  The 
physician further opined that it was likely that the service-
connected left knee progressed and may have even caused the 
degenerative joint disease of the right knee.  

A March 2003 MRI of the right knee revealed severe lateral 
compartment osteoarthritis with grade IV chondromalacia 
involving the tibial plateau and femoral condyle; 
degenerative tear of the lateral meniscus; distal patella 
tendinosis; and very small joint effusion.  

At a May 2003 VA examination, osteoarthritis of the right 
with popping and grating was noted.  The examiner opined that 
the veteran's right knee and spinal osteoarthritis and 
degeneration was part of an overall process, and essentially 
indicated that it was difficult to ascertain if it was 
service-related.  The examiner also pointed out that the 
veteran appeared to have a very low pain threshold and 
appeared to hurt almost anywhere he was touched.  

The veteran subsequently underwent a total right knee 
replacement in June 2003.  

The veteran's right knee was examined again in September 
2003, and the VA examiner was not provided with the veteran's 
c-file.  The examiner noted that the veteran still complained 
of pain in the right knee, did not have very good motion, and 
did not get significant pain relief from his joint 
replacement.  On examination, the knee was stable, there was 
no effusion, and the range of motion was 0-90 degrees.  There 
was tenderness on the medial side of the knee over the medial 
collateral ligament and along the lateral joint line.  The 
impression was right total knee replacement secondary to 
degenerative joint disease.  The examiner did not believe 
that degenerative joint disease of the right knee was at all 
related to the left knee.

A January 2004 VA examination report indicates that the 
veteran's C-file was reviewed in conjunction with the 
examination.  Examination of the right knee revealed 
tenderness, range of motion from 0 to 95 degrees, slight 
crepitus with flexion, and no fluid or laxity.  The 
impression was degenerative joint disease of the right knee 
with status post knee replacement in 2003 with continued knee 
pain.  The examiner opined that the difficulty with the right 
knee was less likely than not secondary to the service-
connected left knee disability.  

In a January 2005 memorandum, the veteran's treating 
physician, Dr. Buch, noted that he had taken care of the 
veteran since early 1992, and that the veteran continued to 
have ongoing problems with his legs and hips.  The doctor 
noted that the veteran still had problems with his knees, 
which caused an altered gate and altered mechanics.  Because 
of the way he walked, he had continued pain and many times 
trochanteric bursitis and recurrence of sciatica type 
problems that have been treated with injections and 
medications.  

In sum, the evidence for and against the claim of service 
connection for a right knee disability, status post total 
right knee replacement is in equipoise; that is, the evidence 
demonstrating that the veteran's right knee disability is 
aggravated by the service-connected left knee disability is 
equally weighted against the evidence demonstrating no 
aggravation.  The evidence in support of the veteran's claim 
includes a VA examiner's opinion in February 2002, and a 
January 2003 opinion from one of the veteran's private 
physicians indicated that the severity of the veteran's left-
knee condition has caused problems on the other side.  
Additionally, there is a 2005 opinion in favor of the 
veteran's claim.

A January 2004 VA examination report indicates that the 
veteran's c-file was reviewed in conjunction with the 
examination.  Examination of the right knee revealed 
tenderness, range of motion from 0 to 95 degrees, slight 
crepitus with flexion, and no fluid or laxity.  The 
impression was degenerative joint disease of the right knee 
with status post knee replacement in 2003 with continued knee 
pain.  The examiner opined that the difficulty with the right 
knee were less likely than not thought to be secondary to the 
service-connected left knee disability.  

Weighing against the veteran's claim are opinions offered in 
2003.  These examiners did not find a causal relationship 
between the left knee disability and the right knee 
disability.  Little, if any, rationale was provided to 
support these opinions.  Therefore, resolving reasonable 
doubt in the veteran's favor, the Board finds that it is at 
least as likely as not that the veteran's right knee 
osteoarthritis, status post total right knee replacement is 
aggravated by the service-connected status post total left 
knee replacement.  The veteran is therefore entitled to the 
benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, service connection is warranted for 
right knee osteoarthritis status post total right knee 
replacement on the basis of aggravation.  

As a final matter, the regulation governing secondary service 
connection claims, 38 C.F.R. § 3.310, was amended, effective 
October 10, 2006.  The section heading of 38 C.F.R. § 3.310 
was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury."  The 
former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

Generally, when a law or regulation changes during a pending 
appeal, the Board considers both the old and new regulation.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g).  
The record reflects that the RO has not provided the veteran 
with notice of the revised regulations described above.  
Nevertheless, the Board is granting the veteran's claim, 
based on the old regulation, in effect at the time of the 
claim and rating decision; thus, the Board's failure to 
remand the matter to the agency of original jurisdiction for 
the purpose of notifying the veteran of the new regulation 
results in harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

IV.  Increased Ratings

The veteran seeks an increased rating for the service-
connected left knee synovitis and degenerative joint disease.  

Historically, service connection for left knee synovitis was 
granted pursuant to a March 1969 rating decision.  An initial 
10 percent rating was assigned.  The veteran subsequently 
underwent exploratory surgery of the left knee in August 
1969, and a November 1969 rating decision awarded a temporary 
total convalescence rating for two months beginning on August 
4, 1969.  From December 1, 1969, at the end of the 
convalescence period, the rating was increased from 10 
percent to 20 percent based on a finding of moderate 
subluxation and/or lateral instability of the left knee, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5020-5257.  An 
additional 10 percent rating for degenerative joint disease 
was awarded on April 27, 1999.

The 20 percent rating for synovitus remained in effect until 
September 23, 1999, at which time it was increased to 100 
percent for temporary total convalescence.  On November 1, 
1999, it was again reduced to 20 percent.  For the period 
July 23, 2001 until September 1, 2001, it was increased to 
100 percent for temporary total convalescence.  From 
September 1, 2001 until October 29, 2001 it was reduced to 20 
percent.  From October 29, 2001 through February 1, 2005 it 
was increased to 100 percent for temporary total 
convalescence, rated for status post total left knee 
replacement.  On February 1, 2005, the rating for status post 
total left knee replacement was reduced to 30 percent.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, including recurrent subluxation or 
lateral instability.  When slight, a rating of 10 percent is 
warranted.  When moderate, a rating of 20 percent is 
warranted.  When severe, a rating of 30 percent is warranted.

The left knee disorder may also be evaluated based on 
limitation of motion.

Degenerative arthritis (hypertrophic or osteoarthritis), when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however the 
limitation of the motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application, for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 38 
C.F.R. Part 4, Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  The criteria for degenerative arthritis also apply 
to the rating of synovitis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5020.

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees warrants a 30 percent rating.  Flexion 
limited to 30 degrees warrants a 20 percent rating.  Flexion 
limited to 45 degrees warrants a 0 percent rating.  Flexion 
limited to 60 degrees is noncompensable.  38 C.F.R. 4.71a, 
Diagnostic Code 5260.

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows: Extension 
limited to 45 degrees warrants a 50 percent rating.  
Extension limited to 30 degrees warrants a 40 percent rating.  
Extension limited to 20 degrees warrants a 30 percent rating.  
Extension limited to 15 degrees warrants a 20 percent rating.  
Extension limited to 10 degrees warrants a 10 percent rating.  
Extension limited to 5 degrees is noncompensable.  38 C.F.R. 
4.71a, Diagnostic Code 5261.

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  Importantly, a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability(ies) may be rated separately based on limitation 
of motion and lateral instability and subluxation.  Thus, 
separate ratings under Diagnostic Codes 5010, in conjunction 
with 5260 or 5261 as well as 5257 must be considered.  See 
VAOPGCPREC 23-97 and 9-98.  

Additionally, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection of parts 
of the musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  These factors do 
not specifically relate to muscle or nerve injuries 
independent of each other, but rather, refer to overall 
factors, which must be considered when rating the veteran's 
joint injury.  Id.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59.

In a March 1997 rating decision, the RO denied the veteran's 
claim for an increased rating for the service-connected left 
knee synovitis.  

In April 1999, the veteran submitted an increased rating 
claim for the service-connected left knee disability.  

A June 1999 magnetic resonance imaging (MRI) of the left knee 
noted an impression of possible tear of the lateral meniscus 
at its medial margin vs. degenerative changes; small joint 
effusion; and cystic lesion at the medial margin of the 
medial tibial plateau most likely a subchondral cyst.  

At a June 1999 VA examination, the veteran reported that his 
left knee gave out.  He reported swelling and a sense of 
insecurity in the left knee with constant pain.  On 
examination, the veteran walked with a limp on the left.  He 
was able to sit in and out of the examination chair slowly.  
He moved slowly and cautiously.  The examiner noted disuse 
atrophy of the left calf as compared to the right.  The 
examiner could not demonstrate any significant instability in 
either knee.  There was no effusion in either knee.  There 
was slight patellofemoral popping in the knees bilaterally.  
Range of motion in the left knee was guarded, painful, and 
somewhat protective.  The veteran had 5 degrees of 
hyperextension in the left knee with maximum flexion of 110 
degrees, compared to 10 degrees of hyperextension with 
maximum flexion of 120 degrees on the right.  McMurray's and 
Lachman's maneuvers were negative bilaterally.  The 
impression was postoperative status arthrotomy of the left 
knee and degenerative joint disease of the left knee.

In September 1999, the veteran underwent left knee surgery 
because of a left knee torn lateral meniscus.  Specifically, 
the veteran underwent partial arthroscopic lateral 
meniscectomy; a three compartment synovectomy; chondroplasty 
femoral groove undersurface of patella, lateral femoral 
condyle, lateral femoral tibial plateau; and removal of loose 
body.  

A November 1999 rating decision assigned a 100 percent 
temporary total rating effective from September 23, 1999 
through October 31, 1999, based on surgical or other 
treatment necessitating convalescence.  The 20 percent rating 
was continued thereafter, effective from November 1, 1999, 
and a separate 10 percent rating was granted for degenerative 
joint disease of the left knee, effective from April 27, 
1999, pursuant to VAOPGCPREC 23-97 and 9-98.  

A December 1999 private examination report by Dr. Brooks 
indicates that the veteran had generalized left quad atrophy 
and generalized swelling of the left knee with noted 
limitation of range of motion due to discomfort and swelling.  
Negative seated left straight leg raising (SLR) was noted.  
The veteran reported that neither the physical therapy nor 
injections/pain medications received subsequent to the 
September 1999 surgery significantly relieved his knee 
symptoms.  X-rays revealed increased width of the proximal 
medial tibia with peripheral osteophytosis and marked 
narrowing of the medial compartment.  The impression was left 
knee osteoarthritis, status post left knee medial 
meniscectomy and recent left knee athroscopy.  

Private treatment records from April and May 2000 reveal that 
the veteran received a steroid injection in April 2000 
because of continuing complaints of left knee pain.  One 
month later, the veteran still had problems with the left 
knee and considered additional surgery.  On examination left 
straight leg raising was negative and there was palpable 
tenderness about the S1 joint and lumbar paraspinal with 
reproduction of hemipelvis complaints.  There were no 
clinical findings of HNP or NRI on testing of the lower 
extremity.  

A VA treatment records reveal that the veteran underwent a 
subsequent left knee arthroscopy in June 2001 for internal 
derangement of the left knee.  

After surgery, the veteran underwent physical therapy from 
August 2001 through November 2001.  An October 2001 VA 
physical therapy report noted that the veteran showed severe 
atrophy of the left quad for which he needed to get involved 
in an exercise program to strengthen his quad muscles.  

The veteran underwent a total left knee replacement without 
complication on October 29, 2001.  A November 2001 private 
follow-up report indicated that the veteran's incision was 
well-healed.  There was residual swelling in the knee, and 
the veteran was able to flex to approximately 80 degrees 
actively.  

A September 2002 rating decision granted service connection 
for status post total left knee replacement and assigned an 
evaluation of 100 percent, effective from October 29, 2001, 
the date of the total left knee replacement surgery.  The 100 
percent rating was subject to reevaluation after one year, 
pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5055.  Under 
this Code, prosthetic replacement of a knee joint for one 
year following implantation of the prosthesis warrants a 100 
percent rating.  With chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent evaluation will be assigned.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the knee replacement is rated by analogy to 38 C.F.R. 4.71a, 
Diagnostic Codes 5256, 5261, or 5262.  The minimum rating 
assigned will be 30 percent.

Pursuant to a November 2004 rating decision, the 100 percent 
rating assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5055, effective from October 29, 2001, was reduced to 30 
percent, effective from February 1, 2005.  

In sum, in addition to the separate 10 percent rating 
assigned for degenerative joint disease of the left knee 
effective from April 1999, a 20 percent rating under 
Diagnostic Code 5257 remained in effect from the time the 
veteran filed his most recent claim for increase in November 
1999, until October 29, 2001, with the exception of two 
convalescent periods (9/23/99 to 10/31/99 and 7/23/01 to 
8/31/01, during which a 100 percent temporary total 
evaluation was assigned pursuant to 38 C.F.R. § 4.30.  The 
veteran subsequently underwent a total left knee replacement 
on October 29, 2001 and the left knee disability was 
thereafter recharacterized as status post total left knee 
replacement.  A 100 percent rating was assigned for the 
period following the surgery, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  The 100 percent rating was in effect 
from October 29, 2001 to January 31, 2005, and then it was 
reduced to 30 percent, effective February 1, 2005.  The 
remaining issues with regard to the left knee rating, 
therefore, are whether (1) a rating in excess of 20 percent 
on the basis of instability and/or subluxation is warranted 
for the period prior to October 29, 2001, with the exception 
of the convalescence periods during which a 100 percent 
temporary total evaluation was assigned; (2) whether a rating 
in excess of 10 percent on the basis of degenerative 
arthritis is warranted for the period prior to October 29, 
2001, with the exception of the convalescence periods during 
which a 100 percent temporary total evaluation was assigned; 
and (3) whether a rating in excess of 30 percent is warranted 
for the period beginning on February 1, 2005 (this last issue 
is discussed in the Remand portion of this document).  

For the period prior to October 29, 2001, neither a rating in 
excess of 20 percent on the basis of instability and/or 
subluxation, nor a rating in excess of 10 percent on the 
basis of degenerative joint disease is warranted for the 
service-connected left knee disabilities under any of the 
aforementioned diagnostic codes.  Specifically, flexion of 
the left leg was not shown to be limited to 15 degrees, and 
extension of the left leg was not shown to be limited to 20 
degrees.  Additionally, recurrent subluxation or lateral 
instability of a severe degree was not demonstrated during 
the time period prior to October 29, 2001.  Thus, a rating in 
excess of 20 percent is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 and a rating in excess of 10 
percent is not warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Ankylosis of the left knee is not shown, and 
thus, a higher rating is not for application based on 
ankylosis.

In conclusion, the medical evidence of record supports the 
ratings assigned for the service-connected left knee 
synovitis with arthritis prior to October 29, 2001.  The 
preponderance of the evidence is against the assignment of 
higher ratings on the basis of subluxation and/or 
instability, or based on degenerative joint disease; there is 
no doubt to be resolved; and increased ratings are not 
warranted prior to October 29, 2001.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.  

As noted above, the veteran underwent a total left knee 
replacement on October 29, 2001.  A 100 percent rating was 
assigned pursuant to Diagnostic Code 5055.  That rating 
remained in effect until February 1, 2005, at which time it 
was reduced to 30 percent.  The propriety of the reduction to 
30 percent and the issue of an increased rating as of 
February 1, 2005 are addressed in the remand portion of this 
decision.

V.  Effective Dates

The veteran seeks an effective date prior to April 27, 1999 
for the assignment of a separate 10 percent rating for 
degenerative joint disease of the left knee.  

The record reflects that the veteran first claimed arthritis 
of the left knee in December 1968.  Although service 
connection for arthritis, per se, was not established 
pursuant to that claim, service connection for synovitis of 
the left knee was granted in a March 1969 rating decision.  
An initial 10 percent rating was assigned from December 8, 
1968.  

In a November 1969 rating decision, the 10 percent rating was 
increased to 20 percent for the service-connected synovitis 
of the left knee, effective December 1, 1969.  

Although the veteran reported that he was treated for 
arthritis at a Viet Nam Army Hospital in 1967, a rating 
action in March 1970 denied the veteran's claim for service 
connection for arthritis because there was no objective 
medical diagnosis of arthritis during service or on 
subsequent examinations.  The veteran was notified of that 
decision later that month.  The veteran did not appeal that 
determination.  

X-rays from August 1974 note mild degenerative arthritis and 
a mild valgus deformity of the left knee.  

In April 1999, the veteran submitted an increased rating 
claim for the service-connected left knee synovitis.  
Included in that claim was a claim for arthritis.  In a 
November 1999 rating decision, a separate 10 percent rating 
was assigned for degenerative joint disease associated with 
the service-connected left knee synovitis.  The effective 
date for the assignment of the 10 percent rating for 
arthritis was April 27, 1999, the date of the claim for 
increase.  

The general rule with respect to an award of service 
connection is that the effective date of such an award shall 
be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  

In light of the foregoing, the proper effective date for the 
assignment of a 10 percent rating for the service-connected 
degenerative is April 27, 1999, the date on which the veteran 
filed the claim.  

The veteran also argues that the effective date of the 
separate10 percent rating for degenerative joint disease 
should be based on his original claim for arthritis in 
December 1968.  Although service connection was established 
for synovitis of the left knee, the specific claim of service 
connection for arthritis was denied.  The veteran did not 
appeal the March 1969 rating decision which assigned an 
initial 10 percent rating for the synovitis, and, in essence, 
denied a specific claim of service connection for arthritis.  
Thus, the March 1969 rating decision became final.  
Similarly, the veteran did not appeal the November 1969 
rating decision which increased the rating for the service-
connected synovitis to 20 percent, effective December 1, 
1969.  As such, that decision also became final.  

As noted above, an effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In sum, the March 1969 and November 1969 decisions became 
final.  The veteran did not thereafter file a claim, formal 
or informal, for an increased rating for the service-
connected left knee condition, to include arthritis, until 
April 1999, even though arthritis was diagnosed in the 
1970's.  As such, the proper effective date for the 
assignment of a separate 10 percent rating for the service-
connected left knee degenerative joint disease is April 27, 
1999.  

The preponderance of the evidence is against the assignment 
of a separate 10 percent rating for degenerative joint 
disease of the left knee before April 27, 1999; there is no 
doubt to be resolved; and a separate 10 percent rating for 
degenerative joint disease of the left knee prior to April 
27, 1999 is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 4.3.  


ORDER

The application to reopen a claim of service connection for a 
psychiatric disorder is granted; and to that extent only, the 
appeal is allowed.

Service connection for allergic rhinitis is denied.  

Service connection for sinusitis is denied.  

Service connection for headaches is denied.  

Service connection for status post total right knee 
replacement based on aggravation is granted.

A rating in excess of 20 percent prior to October 29, 2001 
for the left knee synovitis on the basis of instability 
and/or subluxation is denied.  

A rating in excess of 10 percent prior to October 29, 2001 
for the left knee degenerative joint disease is denied.  

An effective date prior to April 27, 1999 for the assignment 
of a separate 10 percent rating for degenerative joint 
disease associated with the service-connected left knee 
synovitis is denied.  


REMAND

The appellant contends that his nervous disorder is related 
to his stomach disorder, and that a permanent increase in 
severity is shown during service.  In essence, the veteran 
maintains that the psychiatric disorder and the 
gastrointestinal problems are intertwined.  

Included in the SMR's is a September 1966 memorandum from a 
private doctor, Joe Hillhouse, M.D.  The letter indicates he 
first treated the patient (veteran) in August 1965 for 
nausea, vomiting and a throat infection, which the veteran 
also reported occurred three months earlier.  The veteran was 
found to have routine tonsillitis and throat infection with a 
gastric disturbance, probably from an anxiety reaction.  The 
veteran was placed on medication and the infection cleared.  
He also had many complaints, both gastrointestinal and 
respiratory.  Lab work was essentially negative.  The 
examiner felt that the veteran had a sinusitis and upper 
respiratory infection with an anxiety reaction.  He was 
placed on an anti-histamine and an anti-anxiety anti-
depressant medication.  The examiner opined that the patient 
was emotionally unstable and would probably not be a 
candidate for the Armed Services.  

Despite that memo, the veteran was selected for induction 
into the Army.  

The veteran's September 1966 pre-induction physical Report of 
Medical History included a history of nervous trouble.  
Frequent indigestion and stomach trouble was also noted.  The 
veteran reported that he had been to the doctor for the 
stomach trouble, and the doctor thought that the veteran 
might have an ulcer.  

During service, the veteran sought treatment for his 
nervousness on several occasions.  For example, the veteran 
complained of nervousness and worry on three separate days in 
May 1967, and again in November and December 1967.  He was 
treated in service with Libruim for nervousness.  

In May 1967, the veteran sought treatment for a history of 
epigastric pain and frequent indigestion.  An upper GI series 
(stomach, duodenum and esophagus) was negative.  

The veteran was treated for gastroenteritis in February 1968, 
with symptoms of diarrhea and upset stomach.  

A January 2004 VA examination report points out that although 
the veteran was seen prior to service, and during service, as 
having an "immature personality" and nervousness, he was 
not diagnosed with an outright mental illness prior to 
service, or during service.  The examiner noted that the 
veteran had a diagnosis in 1971 and 1975 of conversion 
reaction with multiple somatic complaints.  The examiner 
explained that "conversion reaction" meant that the 
veteran's anxiety was converted to some physical complaints, 
pains, or paralysis, and as such, the anxiety is diminished.  
Mental status examination reflected that the veteran had "no 
doubt matured a little bit."  The diagnosis was chronic, 
currently mild, anxiety disorder.

A July 1971 VA hospital summary reveals that the veteran was 
only reluctantly admitted to the Psychiatric Service.  He was 
reluctant to accept admission to the Psychiatric service 
because he had a deep conviction that all his problems were 
physical.  Yet, the veteran did stay in and his symptoms did 
improve with milieu and individual psychotherapy.  Physical 
examination was within normal limits.  

At VA examination in September 1975, the veteran reported 
that he did not know if anything was wrong with his mind.  
The veteran reported that he had some burning sensations in 
his body and they had affected his digestion, along with 
periods of gas and bloating.  He had multiple somatic 
complaints and the examiner did not know whether those were 
somatic delusions in an effort to bind other delusional 
symptoms or not.  The veteran could easily be an 
undifferentiated schizophrenic who is using somatic symptoms 
to bind the delusional ideation.  The diagnosis was 
psychoneurosis, conversion reaction, manifested by multiple 
somatic complaints.  

A November 1999 GI series revealed a prolonged gastric 
emptying time.

A VA January 2000 progress note reveals that the veteran 
presented with dyspepsia and constipation, and bloating.  He 
was getting no relief with Prevacid, and changed to Prilosec 
with some improvement.  The assessment was 
dyspepsia/constipation - likely IBS.  A diagnosis of IBS was 
noted again in August 2000.  

A June 2005 memorandum from the veteran's clinical 
psychologist noted that the veteran reported significant 
emotional distress and anxiety related to his chronic pain 
and disability.  His symptoms met the criteria for Major 
Depression, recurrent, moderate, and it was recommended that 
the veteran be seen for individual psychotherapy.  

In light of the numerous gastrointestinal ailments over the 
years, which have been nearly continuous since service, as 
well as the current diagnosis of IBS, and the recent medical 
evidence showing that the veteran has suffered from 
nervousness and anxiety which has been associated with 
gastrointestinal symptoms over the years, the veteran should 
be afforded a comprehensive VA examination to determine the 
likely etiology of all current psychiatric and 
gastrointestinal disorders.  

The examiner should first determine the current nature of any 
gastrointestinal and psychiatric disorders and their 
potential relationship to each other, and to service, if any, 
given the veteran's well-documented history of anxiety, 
ulcer, hernia and IBS.  If the examiner determines that any 
such disorders pre-existed service, then a determination 
should be made as to whether any such preexisting disorders 
were aggravated during service.  For example, the examiner 
should determine whether the veteran has a somatoform 
disorder, and if so, whether it began during service.  If nay 
such disorder pre-existed service, then the examiner should 
determine if the severity of such disorder was permanently 
increased during service.  Similarly, the examiner should 
comment on whether the veteran's in-service manifestations of 
nervousness and stomach trouble represented the symptoms 
associated with the more modern diagnosis of IBS.  

Regarding the claims of service connection for the cervical 
and lumbar spine, the record clearly shows that the veteran 
injured his neck and back in a motor vehicle accident (MVA) 
in May 1987.  The veteran was involved in another MVA in July 
1996, during which he re-injured his neck and back.  The 
record reflects that the veteran has been treated for neck 
and back pain on a fairly consistent basis since the 1996 
MVA.  

Magnetic resonance imaging (MRI) reports from 1996 and 1999 
indicate that the veteran has a disc bulge at L3-4 along with 
a small amount of ligamentum hypertrophy; a small disc bulge 
at L4-5; with noted nerve root on the right at S1-2.  
Additionally, there was minimal left neural foraminal 
stenosis due to mild left uncovertebral joint and facet joint 
hypertrophy at C5-6 and C6-7.  

In a June 2000 rating decision, service connection was denied 
for disabilities of the lumbar and cervical spine.   The RO 
denied the veteran's claim because the evidence failed to 
establish a relation ship between the veteran's service-
connected left knee disability and his disabilities of the 
spine.  Additionally, the RO determined that the veteran's 
back and neck pain began as a result of post-service MVA's 
and had no relationship to service.  

In a November 2002 memorandum from the veteran's private 
chiropractor, it was noted that the veteran had areas of 
degeneration in the cervical, thoracic, and lumbar spine, as 
well as the discs and facets, per recent x-ray studies.  The 
veteran's treatment, which began at that chiropractic 
facility in May 2002, consisted of specific chiropractic 
adjustments to correct vertebral subluxation.  The 
chiropractor noted that even though some of the veteran's 
symptoms had decreased, his treatment did not progress as far 
as was expected.  The chiropractor opined that the problems 
with the veteran's knees affected his entire spine, leading 
to the abnormal motion and possibly contributing to the 
degeneration of the spine.

In a January 2003 memorandum, one of the veteran's private 
physicians opined that the severity of the left knee 
condition has  essentially "thrown off his mechanics" 
leading to chronic problems in his neck and back.  The doctor 
opined that it was likely that the service-connected left 
knee progressed and may have even caused the back condition. 

A June 2003 bone density scan and a July 2005 dexa scan 
revealed osteoporosis of the lumbar spine.

In sum, the medical evidence of record contains opinions both 
for and against a finding that the veteran's spine condition 
is aggravated by the service-connected total left knee 
replacement.  The medical opinions supporting aggravation 
come from private doctors who have not had access to the 
veteran's claims file which clearly show that the veteran 
initially injured his neck and low back in a post-service 
MVA.  It is not clear whether the private doctors had 
knowledge of the MVA, or intervening injuries to the spine, 
and as such, their opinions are not adequate.  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

The VA medical opinions of record do not support a finding 
that the veteran's cervical and lumbar spine conditions are 
related to the service-connected total left knee replacement.  
These opinions not only lack adequate rationale, however, but 
they do not address the possibility of aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown 7 Vet. App. 439, (1995).  

In light of the foregoing, the private and VA opinions of 
record are inadequate for VA purposes and another VA 
examination is necessary, which takes into account the entire 
record.  

Regarding the left knee, the evidence of record reflects that 
the veteran underwent a total left knee replacement on 
October 29, 2001.  A 100 percent rating was assigned 
following the surgery until February 2005 under Diagnostic 
Code 5055.  The 100 percent rating was reduced to 30 percent, 
effective from February 1, 2005.  The last VA examination of 
the veteran's left knee was undertaken in January 2004, over 
three years ago.  More importantly, no VA examination has 
been conducted since the effective date of the reduction to 
30 percent, and the veteran has continuously complained of 
chronic pain in the left knee, despite the surgeries in 
October 2001 and an additional surgery in 2002.  Thus, the 
current severity of the veteran's status post left knee 
replacement remains unknown, and the veteran should be 
afforded another orthopedic examination.  

The issue of entitlement to a TDIU is inextricably 
intertwined with the other remanded issues on appeal, and is 
deferred pending the outcome of the other issues.  See 
Holland v. Brown, 6 Vet. App. 443 (1994).  Any necessary 
development deemed appropriate to determine the veteran's 
employability should be undertaken on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
psychiatric disorder, gastrointestinal 
disorders, left knee, low back and 
cervical spine, not already associated 
with the claims file.  

2.  Schedule the veteran for a VA 
psychiatric, gastrointestinal and 
orthopedic examinations.  

a.  The psychiatric examination should 
determine the current nature and likely 
etiology of the veteran's "conversion 
reaction, " anxiety, and depression.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the requested study.  
The examiner should specifically indicate 
whether the veteran has a somatoform 
disorder, and if so, whether the 
veteran's current disorder was incurred 
in or aggravated by service, based on a 
review of the complete record, including 
a copy of this remand.  The examiner 
should specifically determine the 
relationship between the veteran's 
psychiatric disabilities, if any, and his 
gastrointestinal disorders.  If the 
examiner determines that the veteran had 
a pre-existing psychiatric disorder, then 
a determination should be made as to 
whether any such pre-existing disorder 
was aggravated during service.  For 
example,  the examiner should determine 
whether the veteran has a somatoform 
disorder, and if so, whether it began 
during service.  If any such disorder 
pre-existed service, then the examiner 
should determine if the severity of such 
disorder was permanently increased during 
service.  Similarly, the examiner should 
comment on whether the veteran's in-
service manifestations of nervousness and 
stomach trouble represented the modern 
diagnosis of IBS.  A complete rationale 
for all opinions expressed is requested.  

b.  The gastroenterologist should 
determine the current nature and likely 
etiology of the veteran's 
gastrointestinal disorders, including, 
but not limited to IBS.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the requested study.  The examiner 
in this regard should elicit from the 
veteran and record a full clinical 
history referable to the claimed nervous 
stomach, IBS, GERD, hiatal hernia, and 
ulcer.  The examiner should first 
identify if any such gastrointestinal 
disorder exists, and if so, whether it is 
related to any gastrointestinal disorder.  
The examiner should then provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any current gastrointestinal 
disorder had its onset during service, 
based on all of the pertinent VA and 
private medical evidence in the claims 
file.  In particular, the examiner should 
consider the service medical records and 
VA records, as well as any additional 
pertinent medical evidence that is 
obtained and associated with the claims 
file subsequent to this remand.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  

c.  The orthopedic examiner should 
determine the current severity of the 
service-connected left knee replacement 
since February 1, 2005 in terms of the 
Rating Schedule.  All indicated tests, 
including X-ray and range of motion 
studies, must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should specifically determine whether the 
veteran's total left knee replacement is 
productive of chronic residuals 
consisting of severe painful motion or 
weakness in the affected extremity.  The 
examiner should provide an opinion as to 
the extent that pain limits the 
functional ability of the left knee in 
terms of additional functional limitation 
due to pain.  The examiner should 
describe the extent the left knee 
disability exhibits weakened movement, 
excess fatigability, incoordination, 
and/or ankylosis.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  Finally, the examiner should also 
comment on whether the veteran's service-
connected disabilities preclude the 
veteran from obtaining or maintaining 
gainful employment.  A complete rationale 
for any opinion expressed must be 
provided.  Finally, with regard to the 
lumbar spine, the examination report 
should indicate the number of 
incapacitating episodes within the last 
twelve months, if any.  With regard to 
the knee, the examination report should 
indicate if there is instability or 
subluxation of the right knee.

Regarding the low back and cervical 
spine, the examiner should elicit from 
the veteran and record a full clinical 
history referable to the claimed cervical 
spine and lumbar spine disabilities, 
including the private treatment and the 
initial injuries in conjunction with an 
MVA.  The examiner should first identify 
what cervical spine and lumbar spine 
disabilities are currently present, and 
should provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any current cervical 
spine and/or lumbar spine disability had 
its onset during service, based on all of 
the pertinent VA and private medical 
evidence in the claims file.  In 
particular, the examiner should consider 
the service medical records, private 
medical records, and VA records, as well 
as any additional pertinent medical 
evidence that is obtained and associated 
with the claims file subsequent to this 
remand.  All findings must be reported in 
detail and all indicated testing must be 
accomplished.  If the examiner determines 
that any cervical spine and/or lumbar 
spine were first incurred after 
separation from service, then the 
examiner should opine as to whether any 
service-connected disability aggravates 
the veteran's cervical spine and/or 
lumbar spine, and if so, what percent it 
attributable to the aggravation.  A 
complete rationale for all opinions 
expressed is requested, and the examiner 
should comment on the prior opinions of 
the VA and private examiner's of record.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


